DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Acknowledgement is made of the amendment to the title filed on 06/29/2022, as the title now more accurately reflects the claimed subject matter the amendment is entered and previous objection removed. 

Response to Amendment
Acknowledgement is made of the amendment filed on 06/29/2022 in which claims 1, 5, 8, 10, and 18 were amended and claims 11-12 canceled. No other claims were added, therefore claims 1-10 and 13-20 are pending for examination below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Resnick et al. [US 2016/0181845] in view of Karner et al. [US 2019/0036178] and Kryze et al. [US 2013/0338865].
With respect to claim 1, Resnick discloses a rechargeable battery [165], comprising: a housing [100]; a first temperature sensor within the housing to sense a first temperature [115] of a first power connection terminal of the rechargeable battery [120]; a second temperature sensor within the housing to sense a second temperature [Fig. 1; denoted by the “T” on the negative terminal] of a second power connection terminal of the rechargeable battery [122]; and a battery management system within the housing [125], however, while Resnick discloses taking actions when the temperature is above a threshold in order to reduce heat, Resnick fails to explicitly disclose causing a reduction in an amount of current through at least one of the first power connection terminal or the second power connection terminal when a temperature associated with at least one of the first power connection terminal or the second power connection terminal exceeds a threshold and also a location sensor with communication system. 
However, such a method is routine in the art of battery charging and discharging. For example, Karner teaches a method for detecting thermal runaway in a battery and for causing a reduction in an amount of current through at least one of the first power connection terminal or the second power connection terminal when a temperature associated with at least one of the first power connection terminal or the second power connection terminal exceeds a threshold [par. 0112].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify Resnick to further cause a reduction in the current through the battery terminal when the temperature exceeds a threshold for the benefit of preventing thermal runaway and/or degradation of the battery or connectors due to high temperatures. 
Furthermore, Kryze relates to a rechargeable battery for an electric vehicle and teaches at least one location sensor [120] and a communication system, wherein the communication system communicates location information of the rechargeable battery to one or more external devices selected from the group consisting of one or more battery charging kiosks, a network, a computing device, a mobile device, and an electric vehicle [par. 0038-0039; sensor 120 communicates with a network system remotely located to the battery].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to further modify Resnick to include the location sensor and communication for the benefit of allowing the system and/or a user to quickly identify where the battery (and device to which battery is connected) is located at thereby preventing losses. 

With respect to claim 3, Karner further discloses wherein the first power connection terminal and the second power connection terminal couple the rechargeable battery to at least one of an electric vehicle or a charging station [par. 0033].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to use the battery protection method taught by Resnick and Karner in electric vehicle batteries for the benefit of preventing thermal runaway and/or degradation of the battery due to high temperatures in the field of vehicle charging/discharging. 

With respect to claim 4, Resnick further discloses wherein the first temperature sensor is in direct contact with the first power connection terminal [par. 0019].

With respect to claims 5 and 8, Karner further discloses the rechargeable battery is configured to wirelessly communicate at least one sensed temperature of the first power connection terminal or the second power connection terminal to the one or more external devices [Fig. 4A].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to incorporate wireless communication for the benefit of quickly and conveniently sending data to a remote device thereby allowing for remote control and monitoring of the conditions of the charging/battery. 

With respect to claim 6, Resnick as applied above, further discloses wherein the battery management system receives one or more thresholds for determining when to cause the reduction in the amount of current through at least one of the first power connection terminal or the second power connection terminal [par. 0024-0025, 0038].

With respect to claim 7, Karner further discloses wherein the battery management system receives two or more thresholds for determining when to cause the reduction in the amount of current through at least one of the first power connection terminal or the second power connection terminal [par. 0004-0006; i.e. a high and a low threshold; also note par. 0111-0115 denotes additional thresholds between batteries].

With respect to claim 9, Karner further discloses a third temperature sensor communicatively coupled to the battery management system, wherein the third temperature sensor senses a temperature of at least one battery cell within the housing [140].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify Resnick to include a third temperature sensor for the battery for the benefit of preventing thermal runaway and/or degradation of the battery due to high temperatures.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Resnick et al. [US 2016/0181845], Karner et al. [US 2019/0036178], and Kryze et al. [US 2013/0338865] as applied above, and further in view of Fuhrer [US 2019/0375309].
With respect to claim 2, Resnick fails to disclose a comparison of the two temperature sensors. However, Fuhrer teaches a battery charging system having multiple temperature sensors used to control the charging operation by causing a reduction in the amount of current through at least one of the first power connection terminal or the second power connection terminal based, at least in part, on a temperature difference between the first power connection terminal or the second power connection terminal [par. 0042-0047 and 0053].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify Resnick to further cause a reduction in the current through the battery terminal based on a comparison of the temperatures for the benefit of monitoring for a fault condition of one of the connectors as suggested by Fuhrer. 

Claims 10, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Resnick et al. [US 2016/0181845] in view of Fuhrer [US 2019/0375309], Schwarz et al. [US 2012/0261397], Kryze et al. [US 2013/0338865], and Vickery et al. [US 2019/0207267].
With respect to claim 10, Resnick discloses a method for monitoring a condition of a power connection terminal of a rechargeable battery, comprising: receiving, at a battery management system, an indication of a first temperature associated with a first power connection terminal of a rechargeable battery [115]; receiving, at the battery management system, an indication of a second temperature associated with a second power connection terminal of the rechargeable battery [Fig. 1; denoted by the “T” on the negative terminal]; and modifying, by the battery management system, at least one operation of the rechargeable battery based, at least in part, on the least one of the first temperature or the second temperature [Figs. 2-7]. However, Resnick fails to disclose comparison of the two temperatures, tracking a total number of charge/discharge cycles, location information of the battery, and determining the temperature threshold based on the total number of cycles and the location information. 
Fuhrer teaches a battery charging system having multiple temperature sensors used to control the charging operation by causing a reduction in the amount of current through at least one of the first power connection terminal or the second power connection terminal based, at least in part, on a temperature difference between the first power connection terminal or the second power connection terminal [par. 0042-0047 and 0053].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify Resnick to further cause a reduction in the current through the battery terminal based on a comparison of the temperatures for the benefit of monitoring for a fault condition of one of the connectors as suggested by Fuhrer. 
Schwarz teaches a method for monitoring battery temperature and tracking a total number of charging and/or discharging cycles of the rechargeable battery and determining the temperature threshold based on the total number of charging and/or discharging cycles of the rechargeable battery [par. 0025; discloses a dynamic threshold that changes as a battery ages, note that the age of a battery is equated to a total number of cycles].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to further modify Resnick to include the dynamic temperature threshold method as taught by Schwarz for the benefit of adapting the charging operation and parameters of the battery as its characteristics change throughout the life of the battery.
Kryze relates to a rechargeable battery for an electric vehicle and teaches at least one location sensor [120] and a communication system, wherein the communication system communicates location information of the rechargeable battery to one or more external devices selected from the group consisting of one or more battery charging kiosks, a network, a computing device, a mobile device, and an electric vehicle when the battery is not in the presence of a vehicle or charging kiosk [par. 0038-0039; sensor 120 communicates with a network system remotely located to the battery; note the sensor is embodied in the battery itself and therefore would transmit a location even when not in the presence of a vehicle or charger, i.e. when the battery is removed].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to further modify Resnick to include the location sensor and communication for the benefit of allowing the system and/or a user to quickly identify where the battery (and device to which battery is connected) is located at thereby preventing losses. 
Finally, Vickery teaches systems for managing batteries wherein a temperature threshold is determined based on a location of a rechargeable battery [par. 0023]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to further modify Resnick modified a temperature threshold based on a location of the battery for the benefit of adapting the charging operation to be specific to the location of the battery itself, i.e. based on the particulars of the location as suggested by Vickery.  

With respect to claim 13, Resnick fails to disclose a comparison of the two temperature sensors. However, Fuhrer further teaches a battery charging system having multiple temperature sensors used to control the charging operation by causing a reduction in the amount of current through at least one of the first power connection terminal or the second power connection terminal based, at least in part, on a temperature difference between the first power connection terminal or the second power connection terminal [par. 0042-0047 and 0053].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify Resnick to further cause a reduction in the current through the battery terminal based on a comparison of the temperatures for the benefit of monitoring for a fault condition of one of the connectors as suggested by Fuhrer. 

With respect to claim 15, Resnick fails to disclose comparison of temperature values. However, Fuhrer further teaches receiving an indication of a third temperature associated with a power cable between the first power connection terminal and at least one battery cell of the rechargeable battery, comparing the first temperature to the third temperature; and modifying the at least one operation of the rechargeable battery if the first temperature associated with the first power connection terminal of the rechargeable battery exceeds the third temperature associated with the power cable between the first power connection terminal and the at least one battery cell of the rechargeable battery by a difference threshold [par. 0042-0047 and 0053; i.e. temperature sensor 22 in cable 20].
Note further that a comparison between sensor 12 and 22 does not appear to be explicitly disclosed by Fuhrer, but rather between sensor 12 and/or between 12/22 and an ambient temperature. It is considered within the level of ordinary skill in the art to the person having ordinary skill to further compare 12 and 22 since all the data is already presented to the processor and can be figured out without undue experimentation in order to determined deviations by simple comparisons. As Fuhrer states the comparisons between all the different temperatures is indictive of fault in the charging circuitry and therein would be the benefit. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify Resnick to further cause modify an operation of the battery terminal based on a comparison of the temperatures for the benefit of monitoring for a fault condition of one of the connectors as suggested by Fuhrer. 
Claims 14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Resnick et al. [US 2016/0181845], Fuhrer [US 2019/0375309], Schwarz et al. [US 2012/0261397], Kryze et al. [US 2013/0338865], and Vickery et al. [US 2019/0207267] as applied above, and further in view of Karner et al. [US 2019/0036178].
With respect to claim 14, Resnick fails to disclose wherein modifying the at least one operation of the rechargeable battery includes reducing an amount of current through the at least one of the first power connection terminal or the second power connection terminal. 
However, such a method is routine in the art of battery charging and discharging. For example, Karner teaches a method for detecting thermal runaway in a battery and for causing a reduction in an amount of current through at least one of the first power connection terminal or the second power connection terminal when a temperature associated with at least one of the first power connection terminal or the second power connection terminal exceeds a threshold [par. 0112].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify Resnick to further cause a reduction in the current through the battery terminal when the temperature exceeds a threshold for the benefit of preventing thermal runaway and/or degradation of the battery or connectors due to high temperatures. 

With respect to claims 16 and 17, Resnick fails to disclose wireless communication, however such a concept is routine in the art. For example, Karner further discloses wirelessly communicating the first temperature to a device external to the rechargeable battery and receiving a status condition of the first power connection terminal of the rechargeable battery from an external device [Fig. 4A].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to incorporate wireless communication for the benefit of quickly and conveniently sending data to a remote device thereby allowing for remote control and monitoring of the conditions of the charging/battery. 

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karner et al. [US 2019/0036178] in view of Resnick et al. [US 2016/0181845] and Kryze et al. [US 2013/0338865].
With respect to claims 18 and 19, Karner discloses an electric vehicle comprising: at least one electric motor [par. 0033,0046,0050,0060; i.e. electric vehicles implicitly have electric motors]; at least one rechargeable battery [200], the rechargeable battery including a first power connection terminal portion [101/102]; and at least one battery holster configured to receive the rechargeable battery [210], the at least one battery holster including a second power connection terminal portion configured to contact the first power connection terminal portion when the rechargeable battery is inserted into the at least one battery holster [201/202], wherein the at least one rechargeable battery comprises: a housing [100]; a battery management system [120], and a first temperature sensor within the housing [140], wherein the battery management system causes a reduction in an amount of current provided to the at least one electric motor when a temperature associated with the portion of the first power connection terminal portion exceeds a threshold [par. 0112], but fails to explicitly disclose sensing a temperature of a portion of the first power connection terminal portion located within the housing or a location sensor with a communication system. 
Resnick teaches to sense a temperature of a portion of the first power connection terminal portion located within the housing [Fig. 1; “T” on the terminals and in contact, i.e. 115].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify Karner to further include a temperature sensor on the connection terminal for the benefit of preventing thermal runaway and/or degradation of the battery or connectors due to high temperatures at the charging connections/circuitry. 
Furthermore, Kryze relates to a rechargeable battery for an electric vehicle and teaches at least one location sensor [120] and a communication system, wherein the communication system communicates location information of the rechargeable battery to one or more external devices selected from the group consisting of one or more battery charging kiosks, a network, a computing device, a mobile device, and an electric vehicle [par. 0038-0039; sensor 120 communicates with a network system remotely located to the battery].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to further modify Resnick to include the location sensor and communication for the benefit of allowing the system and/or a user to quickly identify where the battery (and device to which battery is connected) is located at thereby preventing losses. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karner et al. [US 2019/0036178], Resnick et al. [US 2016/0181845], and Kryze et al. [US 2013/0338865] as applied above, and further in view of Schwarz et al. [US 2012/0261397].
With respect to claim 20, Karner fails to wherein the threshold is based on a total number of charging and/or discharging cycles of the rechargeable battery.
However, Schwarz teaches a method for monitoring battery temperature and wherein the threshold is based on a total number of charging and/or discharging cycles of the rechargeable battery. [par. 0025; discloses a dynamic threshold that changes as a battery ages, note that the age of a battery is equated to a total number of cycles].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to further modify Resnick to include the dynamic temperature threshold method as taught by Schwarz for the benefit of adapting the charging operation and parameters of the battery as its characteristics change throughout the life of the battery. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and 18 have been considered but are moot because a new grounds of rejection has been provided in view of Kryze and Vickery as detailed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859